Per Curiam.
The defendant was, in August last, convicted of murder in the first degree, in Whitman- county, for the killing of one Jacob Malquist, and is under sentence of death. He was defended by counsel appointed by the court, the last move by said counsel, as appears by the record, being a motion for a new trial which was denied. Subsequently, on September 25th, the defendant in person' gave a notice of appeal to this court; but nothing further appears to have been done by or for him in the prosecution of such appeal. On March 26th the prosecuting *687attorney for that county moved this court to dismiss said appeal for want of prosecution. Notice of this motion was served on the defendant personally, and no one appeared for him. A transcript of the proceedings in the superior court was submitted with the motion by said prosecuting attorney. As the defendant is, and has been, in confinement since his conviction, and is apparently without means, and his counsel not having appeared for him in this court, the attorney general was directed to make an examination into the case, and, upon his report and an inspection of the record, the appeal is dismissed and the cause remanded to the superior court for the carrying into effect of its judgment and sentence.